Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within 10 days, stipulate to reduce the verdict to the sum of $8,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: On the present record it is our opinion that the verdict of the jury was excessive. All concur. (Appeal from a judgment of Erie Trial Term for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — MeCurn, P. J., Kimball, Williams and Bastow, JJ.